Exhibit 10.2

 

AMENDMENT AGREEMENT

FOR

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT FOR AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment Agreement”) is entered into and effective as of January 28, 2004, by
and between World Acceptance Corporation (the “Company”), a South Carolina
corporation, and Charles D. Walters (the “Executive”).

 

Statement of Purpose

 

Effective June 1, 2003, the parties hereto entered into an Amended and Restated
Employment Agreement (the “Employment Agreement”) which amended and restated an
employment agreement between them dated as of April 1, 1994, as amended, and
provided for a “CEO Transition Plan” under which the Executive continued to be
employed as Chairman of the Board of the Company but ceased being its Chief
Executive Officer upon conclusion of the Company’s annual meeting of
shareholders in August 2003. The Employment Agreement provides for a Period of
Employment commencing June 1, 2003 and continuing through March 31, 2004,
subject to extension or termination as provided therein.

 

The parties wish to provide for an extension of the Period of Employment for an
additional one-year period commencing April 1, 2004, subject to further
extension or termination as provided in the Employment Agreement, under the same
terms and conditions as currently in effect, except for a change in the
severance provisions of the Employment Agreement so as to provide that the
period during which any severance payments, benefits and perquisites are
required be provided to the Executive under Section 8.1 or Section 11.2 thereof
shall be the period, if any, from the date of termination of his employment
through March 31, 2006, rather than the twenty-four (24) calendar months
following the date of termination of his employment.

 

NOW, THEREFORE, in accordance with Section XV of the Employment Agreement, the
parties hereby agree as follows:

 

1. The Period of Employment, as defined in the Employment Agreement, shall be
extended for a one-year period commencing April 1, 2004, subject to further
extension or termination as provided in the Employment Agreement, with the
Executive’s employment to continue upon all of the terms and conditions now
provided in the Employment Agreement, as amended by this Amendment Agreement.

 

2. Section 8.1 of the Employment Agreement is hereby amended in its entirety to
read as follows:

 

8.1 If the Executive’s employment terminates prior to March 31, 2006 due to a
Without Cause Termination, as hereafter defined in this Agreement, the Company
will pay the Executive, or in the event of his death, his beneficiary or
beneficiaries, severance pay at the annual rate of 100% of his Base Salary as in
effect at the time of termination for the period beginning on the date of such
termination of employment and ending March 31, 2006 (the “Severance Period”). In
addition, the Company will pay any earned but unpaid Base Salary through the
date of termination and the Bonus Payment, if any, due and previously unpaid.
All other benefits and perquisites provided for in Section IV.4.3 of this
Agreement will be continued during the Bonus Period.

 

If the Executive is entitled to receive cash compensation subject to federal
income taxation, or to deferred compensation which would be taxable if not
deferred, for other



--------------------------------------------------------------------------------

employment or a consulting position with another company during the
above-described Severance Period, the payments described in this Agreement will
be reduced respectively to the extent that benefits of the kind required by this
Agreement are paid as a result of the other employment. In addition, the
benefits resulting from the other employment shall be deemed primary coverage
for the purposes of coordination of benefits.

 

3. Section 11.2 of the Employment Agreement is hereby amended in its entirety to
read as follows:

 

11.2 In the event there is a Change of Control of the Company, and the
Executive’s employment is terminated within one year of such Change of Control,
and prior to March 31, 2006, due to a Without Cause Termination, the Company
will pay the Executive severance pay at the annual rate equal to the highest
Base Salary of the Executive in effect at any time during the period beginning
on the date immediately preceding the occurrence of the Change of Control and
ending on the date the Executive’s employment is terminated. Such severance
payments shall commence immediately after termination and shall be payable over
the period from the date of such termination through March 31, 2006 (the “Change
of Control Severance Period”). In addition, the Company will pay the Bonus
Payment, if any, due and previously unpaid. All other benefits and perquisites
described in this Agreement will be continued in accordance with the Agreement
during the Change of Control Severance Period. It is understood that, in the
event that Executive is entitled to severance payments under this Section 11.2,
then such severance payments shall be in lieu of any severance payments to which
the Executive would be entitled under Section 8.1. In the event there is a
Change of Control of the Company and the Executive’s employment is terminated
after the first anniversary of such Change of Control, the Executive’s right to
post-termination compensation and benefits shall be determined in accordance
with Section VIII hereof.

 

4. Except as expressly amended hereby, but as so amended, the Employment
Agreement shall continue in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the date hereof by its duly authorized signatory and Executive has hereunto set
his hand and seal.

 

“Company”

 

WORLD ACCEPTANCE CORPORATION

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

“Executive”        

(SEAL)

--------------------------------------------------------------------------------

    Charles D. Walters

 

2